IN THE
                         TENTH COURT OF APPEALS

                                  No. 10-15-00068-CR

JULIAN CRUZ,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee


                              From the 18th District Court
                                Johnson County, Texas
                                 Trial Court No. F48700


                                       ORDER


      Appellant’s Second Motion to Extend Time to File Appellant’s Brief was filed on

September 22, 2015. The motion is DENIED. Appellant is ORDERED to file his brief on

or before October 21, 2015.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed September 22, 2015